Citation Nr: 1018171	
Decision Date: 05/14/10    Archive Date: 05/26/10	

DOCKET NO.  02-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision issued by 
the VARO in Waco, Texas, that denied entitlement to the 
benefit sought.  

In November 2004, the Board affirmed the RO's decision.  The 
Veteran then appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  In February 2006, 
based on a Joint Motion for an Order Vacating the Board 
decision and incorporating the terms of this REMAND	(Joint 
Motion), the Court remanded the claim to the Board for 
compliance with the instructions in the Joint Motion.  

The Board in turn remanded the claim to the RO by way of the 
Appeals Management Center in Washington, D.C. in 
September 2006 and August 2007.  

Following a Board decision in April 2008, the Court issued an 
Order in September 2008, based on the Joint Motion for an 
Order Vacating the Board's decision and incorporating the 
terms of this REMAND.  The Court again remanded the claim to 
the Board for compliance with the instructions set forth in 
the Joint Motion.  In December 2008 the Board in turn 
remanded the claim to the RO for further development.  The 
Veteran was accorded an audiologic examination by VA in 
February 2010 and an opinion was expressed as to the etiology 
of his current bilateral hearing loss.  The case has been 
returned to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to the provisions of 38 C.F.R. § 20.900(c) 
(2009).  


FINDING OF FACT

The competent and probative evidence of record is in relative 
equipoise as to whether the Veteran's bilateral hearing loss 
is related to his military service.  




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, he has 
bilateral hearing loss which is related to his active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In view of the favorable outcome of this claim, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009)) need not be discussed.  
The Board notes there has been essential compliance with the 
mandates of the VCAA throughout the course of the appeal.  

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  For a showing of a chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only when the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for bilateral hearing loss 
of the sensorineural type if the Veteran served continuously 
for ninety days or more during a period of war or during 
peacetime service after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of 10 percent or 
more within one year from the date of discharge, and there is 
no evidence of record establishing otherwise.  38 U.S.C.A. 
§§ 1101, 1112, 113; 38 C.F.R. §§ 3.307, 3.309.  

The Court has held that for service connection to be awarded 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

Except as otherwise provided by law, a claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary of VA.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; See also Gilbert v. 
Derwinski, 1 Vet. App. 49,53 (1990).  





Factual Background and Analysis

The Board has carefully reviewed all the evidence in the 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no requirement to discuss in detail all the evidence 
submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (the 
Board must also review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence, and on 
what this evidence shows, or fails to show, on the claim.  
The veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board discuss its reasons for 
rejecting evidence favorable to the veteran).  

Initially, the Board notes that post service VA and private 
treatment records confirm that the Veteran currently has 
bilateral hearing loss.  The question is thus whether that 
hearing loss is related to his active service, including his 
reported in-service noise exposure.  

The Veteran's service treatment records are not available and 
are presumed to have been destroyed in the 1973 fire at the 
National Personnel Records Center in St. Louis.  The Court 
has held that in cases where records once in the hands of the 
Government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran's service personnel records disclose that he 
served in the artillery while on active duty.  

The claims file contains statements from the Veteran's sister 
and brother dated in March 2006 to the combined effect that 
the Veteran had good hearing when he entered service.  Also 
of record is a March 2006 statement from an individual who 
indicated that he had known the Veteran for 50 years.  He 
reported the Veteran was "unable to lead a normal life 
because of his hearing disability."  Elaboration was not 
provided.

The initial documentation of the presence of hearing loss 
came in the late 1980's, a time many years following service 
discharge.  

Following the audiologic examination in February 2003, the 
examiner opined that there was insufficient information 
available to determine the possible etiology of the Veteran's 
bilateral hearing loss without resorting to speculation.  In 
May 2004, based on the report of the aforementioned 
examination, another VA physician offered the same opinion.  

At the time of VA audiologic examination in November 2006, 
the Veteran gave a history of in-service noise exposure 
secondary to artillery and grenades.  He denied recreational 
exposure.  That same VA physician who offered the May 2004 
opinion again indicated that he could not comment on the 
etiology of the Veteran's bilateral hearing loss without 
resorting to speculation.  He explained that, because of the 
lack of in-service hearing evaluations, the Veteran's hearing 
sensitivity prior to and during service, including on 
discharge, was unknown.  

The post service records also include the report of a VA 
audiologic examination accorded the Veteran in 
September 2007.  At that time the Veteran gave a history of 
in-service noise exposure to bazookas, hand grenades, and 
explosives.  He again denied recreational exposure.  The VA 
examiner opined that he could not render an opinion as to 
whether the Veteran's hearing loss was at least as likely as 
not related to the noise to which the Veteran was reportedly 
exposed to during service without resorting to speculation.  
He also based his opinion on a lack of in-service 
audiological information.  

The Veteran was accorded an audiological evaluation by VA in 
February 2010.  The claims file was available to and reviewed 
by the examiner.  The examining audiologist stated that "it 
cannot be determined whether the Veteran's current hearing 
loss is related to acoustic trauma during military service 
without resorting to speculation."  It was indicated again 
that there were no audiological records available in the 
Veteran's file during his dates of service to provide any 
evidence of hearing sensitivity prior to enlistment or at the 
time of discharge.  

Based on the foregoing, the Board finds that there are 
instances where a definitive opinion cannot be provided 
because desired information is missing or can no longer be 
obtained or current medical knowledge yields multiple 
possible etiologies with none more likely than not the cause 
of the claimed disability.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 6 (2009) (noting that the Board need not obtain 
further medical evidence where the medical evidence 
"indicates the determinative cause is speculative.").  

The Board notes that the Veteran is indeed competent to 
report that he had hearing loss during service and that he 
has had symptoms of hearing loss since service.  See 
Charles v. Principi, 16 Vet. App. 374 (2002).  The available 
service personnel records show the Veteran was assigned to 
the artillery.  The Board therefore accepts, as alleged, that 
the Veteran was exposed to acoustic trauma while serving on 
active duty.  

He has submitted lay statements on his behalf.  Therefore, 
after weighing the evidence of record and resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that the evidence is at least in relative equipoise with 
regard to whether the Veteran has hearing loss at the present 
time that is related to his military service.  For the 
Veteran to be successful in his claim, he needs to show only 
that it is at least as likely as not that his current hearing 
loss is related to his active service.  See 38 U.S.C.A. 
§ 5107(b).  The Board finds that standard has been met in 
this case.  In making this determination, the Board has not 
attempted to make an independent medical determination; 
rather, it is weighing the evidence of record and making a 
determination as to the probative value of such evidence.  
See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Veteran 
has indicated he has hearing difficulties 





ever since separation from service and, given the nature of 
his duties in service and resolving all reasonable doubt in 
his favor, the Board finds no reason to disagree.  


ORDER

Service connection for the hearing loss is allowed.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


